Title: To Benjamin Franklin from John Jay, 30 October 1780
From: Jay, John
To: Franklin, Benjamin


Dr Sir
madrid 30 Oct 1780
The Pleasure given me by your Letter of the 2d. Inst may more Easily be conceived than expressed. I am greatly obliged by your Attention to my Embarrassmts. In my last on that Subject which you recd. was a Copy of my Letter to Count D Vergennes from which it appeared that the Sum I shd. have occasion for wd. probably be considerable and far exceed 25,000 Dollars, Bills to the amt of 100,000 Dollars have arrived. A Loan cannot be effected here. What the Court will do is as yet uncertain & may long continue so. I should have replied to your Letter before but as I daily expected to hear from Ct. D Vergennes I waited with a view of mentioning the Import to you. The enclosed Copy of a Note I recd from Count Montmorin contains all the advices I have on that Head. My Situation continues unpleasant and tho my Endeavours are not wanting to better it, future Events are too uncertain to be relied upon. To be active prudent & patient is in my Power, but whether I shall reap as well as sow & water God only knows.
I have often been told of the former Supplies and asked how they were to be reimbursed. My answer has uniformly been that I knew neither their amount or Terms, & that I wished to be furnished with an acct of both, &c &c. As yet I have not been able to obtain it.
Some Mistake must have given occasion to any of the Bills drawn on me being returnd. without Acceptance. The Fact is that tho I often delayed (with the Consent of the Holders) yet I never refused to accept any of them.
I have written several Letters to Congress requesting them to forbear drawing further Bills till proper Funds should be established for their Payment. Mere contingent assurances or flattering Inferences drawn from flattering Expressions ought never to be considered as a sufficient Foundation for such serious Measures.
Cornwallis it seems has cropt some of Gates’s Laurels, and Mr Laurens is in the Tower. European Policians will I suppose, tho often deceived in the same Way again think America on her Knees in the Dust,— Had Ternay been supported the Campaign wd. have had a different Termination. Much money and Spirit has been wasted by this Disappointmt.— Of the Latter indeed we shall never be in Want, and I shd be happy if the like cd. be said of the former. The Conduct of France towards us has been friendly, and tho I cannot forbear to think she has been too inattentive to this Object, my Gratitude towards her is not impaired by it. I regret it as misfortune not blame it as a designed Omission.
I wrote to you last week and now enclose a Duplicate of another Letter. You may rely on my reimbursing You the Advances on Acct of our Salaries out of the first Remittances I receive.
I have often congratulated my Country and myself on your being at present in France, I once expected to have seen you there and to have profited by the Lessons which Time & much Experience have taught you. Miracles have ceased and my Constitution does not promise Length of Days or I shd. probably desire you when you ascend to drop me your Manttle. That you may long retain it is one of the Prayers of your Frd & Servt
J.J.
To Dr Franklin 30 Octr 1780
